IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00181-CR

ERIC L. ASHLEY,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                           From the 278th District Court
                              Walker County, Texas
                              Trial Court No. 24,913


                           MEMORANDUM OPINION


       A judgment was rendered against Eric L. Ashley on May 24, 2011. Ashley’s

notice of appeal was filed on May 17, 2012. The notice of appeal is untimely. See TEX. R.

APP. P. 26.2(a). Therefore, this proceeding is dismissed for want of jurisdiction.




                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed June 27, 2012
Do not publish
[CR25]